Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New matter: Several claims were amended to stated that a sodium content is reduced in the Odontella biomass “in comparison to an Odontella biomass that has not been treated with the wash”.  When turning to the pending Disclosure for support, it was noted that there is no discussion toward another Odontella biomass.  There are only two sentences that even discuss salt reduction. Nothing discusses a conmarison to another Odontella biomass.  If the claim stated: “in comparison to the Odontella biomass that has not been treated with the wash”, this would not be an issue.  Therfore they raise the issue of new matter (see NOTE below) and the amendments will not be entered.

Response to Arguments
It is asserted, that the pending claims are amended as shown in the enclosed claim amendments and in order to address the lack of clarity rejections. 
In response, said amendments are not entered, therefore any arguments toward the new limitations are moot.

It is asserted, that The Office Action states that the claims are objected to because of the following informalities: "the MPEP is clear that where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation." It should be noted that "wherein the product is food 
In response, Applicant’s timely response is appreciated, and said Objection will be overcome pending the amendments being entered.

It is asserted, that a drink is not a species of food. With respect to claim 1, the Office Action states that claim 1 "recites the broad recitation "food", and the claim also recites "drink" which is the narrower statement of the range limitation." Without providing any supporting evidence, the Examiner states "a drink is a species of a food." We disagree with this interpretation of Applicant's claims because the present specification defines food and drink as two different and independent forms of the claimed product. 
As explained in section 2173.01 of MPEP, "a fundamental principle contained in 35 USC §112, second paragraph is that applicant are their own lexicographers. They can define in the claims what they regard as their invention essentially in whatever terms they choose so long as any specific meaning assigned to a term is clearly set forth in the specification." 
In the present case, the specification defines two forms for the product. One form is food. Another form is drink. Specifically, the specification states at page 3 and continued to page 4 (emphasis added): The product intended for consumption described in the invention may be in particular: a veterinary food or "pet food" intended for animal consumption, for example a specific feed for particular growth phases of the 
At no time does the specification state that drink is a species of food. Instead, two different forms are provided: one is food and another one is drink. Furthermore, two different product forms, food and drink, described in the specification and claimed are in agreement with general standards in the industry. 
We submit herewith Exhibit B, a page from Wikipedia, describing food and drink categories. Exhibit B states "the term food does not include liquid drinks." See Exhibit B. 
It is clearly settled in patent law that "the pending claims must be given their broadest reasonable interpretation consistent with the specification." See MPEP, §2111. MPEP specifically states "the broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning must be consistent with the ordinary and customary meaning of the term and must be consistent with the use of the claim term in the specification." Id. 
In the present case, the Examiner's interpretation "that a drink is a species of a food" is in conflict with the meaning assigned to these terms by Applicant because the f food in the present application. The term food does not include drinks in the present specification. Because present claim 1 recites two alternative independent forms for the product and not a genus and its species, the Examiner's rejection to claim 1 as indefinite must be reconsidered and withdrawn. 
 In response, food, by dictionary definition (the broadest reasonable interpretation), is: any nutritious substance that people or animals eat or drink or that plants absorb in order to maintain life and growth”.  This means that food encompasses beverages or drinks.  Further, the Specification may provide examples of types of foods, however, does not present an explicit definition of a beverage of drink that distinguished it form being a food, therefore this argument is not persuasive.
	
It is asserted, that the Examiner further states that "further on claim 1, the metes and bounds of what makes something "suitable" for human or animal consumption is unclear."  In response, the Examiner's attention is directed to claim 1 which defines "what" as follows: the product comprises between 0.2 and 50% by weight of biomass of a marine microalga of the genus Odontella and/or at least one extract of said microalga; and wherein the product is food or drink. As is clear from claim 1, the product is suitable for human or animal consumption because the product is food or drink. All lack of clarity rejections to claim 1 must be reconsidered and withdrawn. 


It is asserted, that in claims 11 and 12, "reduced" is in comparison to a biomass that has not been treated with a wash. Claims 11 and 12 stand rejected for reciting the term "reduced" which is a relative term. In response, claims 11 and 12 are amended to recite a reduced sodium content in the Odontella biomass that has been treated with a wash in comparison to an Odontella biomass that has not been treated with the wash. 
In view of this amendment, the rejection of claims 11 and 12 should be reconsidered and withdrawn. 
In response, please see the discussion on new matter above. 

It is asserted, that the terms "aroma," "flavors" and "organoleptic qualities" are in comparison to a product which does not comprise Odontella. Claim 14 stands rejected for reciting the terms "aroma", "flavors" and "organoleptic qualities" which are relative terms. In response, claim 14 is amended and recites wherein the product has marine aromas and flavors due to the presence of Odontella which increases organoleptic qualities of the product in comparison to a product that does not comprise Odontella. 
In view of this amendment, the rejection of claim 14 must be reconsidered and withdrawn. 


It is asserted, that claims 11-14 stand rejected allegedly as being of improper dependent form for failing to further limit the scope of claim 1 from which these claims depend. We traverse this rejection for the following reasons. The Examiner states "a composition claim is not toward the ingredients prior to their use in the composition, merely as combined in the composition as a whole." We respectfully submit that claims 11 and 12 define the product of claim 1 further in that Odontella biomass (claim 11) or Odontella extract (claim 12) is limited to that having reduced sodium content. 
In response, there is no claim to sodium, possibly a reduction thereof, which includes zero.

It is asserted, that with respect to claim 13, the Office Action states that claim 13 recites "methods of making the single ingredient which fail to further limit the product itself as claimed." Present claim 13 defines a product-by-process. For avoidance of any doubt, claim 13 is amended with this response and recites in part: ". . .wherein the product comprises the Odontella biomass which was treated by a method consisting of the following steps... " 
In response the procuct claimed is a composition comprising the Odontella biomass, not the Odontella biomass, therefore the claim is not a product by process because the product claimed is not an Odontella biomass.

It is asserted, that as stated in claims 11 and 13, one characteristic feature that defines the product of claim 11 is that the product comprises the Odontella biomass with reduced sodium content. 
In response, reduced is a relative term that is not described in such a way as to convey how much reduction or sodium is required, therefore said limitation is unclear.

It is asserted, that in connection with a product-by-process claim, section 2113 of MPEP requires that the structure implied by the process steps should be considered where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In the present case, the final product, food or drink comprising the Odontella biomass obtained by the process recited in claim 13 has a reduced sodium content in comparison to an Odontella biomass that was not treated with a wash. As these distinctive characteristics have been imparted by a process including the wash, a product-by-process feature of having lowered sodium content should be considered. 
As discussed in section C of this response, claims 11, 12 and 13 in their present form limit the product of claim 1 only to those wherein the Odontella biomass and/or extract has a reduced sodium content in comparison to a product (food or drink) that comprises an Odontella biomass that was not treated with the wash. Accordingly, claims 11, 12 and 13 are directed to an embodiment of the product of claim 1 with reduced sodium content. 
In response, said claims are not entered, therefore have not been considered.

It is asserted, that with respect to claim 14, the Office Action states "senses occur during the method of using the product, they are not toward the product itself as these properties require a consumer to engage with the product claimed." We disagree. Claim 14 defines properties of a product and not steps of a method. For example, a weight of a product is not known until a user weighs it, yet a product defined by its weight is still a claim directed to the product. Similarly, a product having marine aromas and flavors as defined in claim 14 is directed to a product defined by its properties no less than a claim defining a product of a particular weight. 
In response a weight is definitive, regardless of an object being weighed. One does not have to weight something to know for a fact that it has a weight.
In the case of an aroma or flavor, a composition does not have the capability for smell of taste, therefore these features are not toward the composition itself, they are toward the consumption of the product.  The patentability of a product is only based on the composition as a whole,any ingredients therein and any properties they impart to the composition.  In the case that the consumer has no ability to smell, the composition they consume has no flavor or aroma, therefore this argument is not persuasive.

It is asserted, that the claim rejections are respectfully traversed because the combined art does not disclose or suggest to a person of skill all necessary modifications and a person of skill does not have a reasonable expectation of success for formulating a food or drink product as defined in the pending claims. It is well settled in law that in determining the differences between the prior art and the claims, the 
In response, food by dictionary definition (the broadest reasonable interpretation), is: any nutritious substance that people or animals eat or drink or that plants absorb in order to maintain life and growth, which encompasses any nutritious substance.  Applicant has the right to be their own lexicographer at the time they present their Disclosure.  This did not occur.  It appears that Applicant is in total disagreement with ever action the examiner took in the examination of this case.  Therefore it is suggested that they consider an Appeal or Pre-Appeal to challenge these issues that remain in dispute.

It is asserted, that instead of considering pending claim 1 and its dependent claims, the following non-existing claim was considered: "an edible product comprising: between 0.2 and 50 wt% of biomass of a marine microalga of the genus Odontena [sic]; and or (optionally) at least one extract of said microalga." See Office Action at page 7. 
This interpretation is in conflict with the MPEP requirement that claim must be considered as a whole, including all claim features as recited in the claim under 
In response the claimed composition was considered as a whole, wherein Grundman provides a biomass of a marine microalga of the genus Odontella (0016), which is the specific limitation claimed.  Therefore this argument is not persuasive.

It is asserted, that with their previous response, Applicant submitted Exhibit A as evidence of industry standards that "food" does not include alcoholic beverages, dietary supplements, soft drinks, or tobacco. Thus, in contrast to the Examiner's interpretation, food does not include dietary supplements. 
In response, a reasonable interpretation of food includes any nutritious substance, therefore this argument is not persuasive.

It is asserted, that Applicant submits with this response Exhibit B which states in part "the term food does not include liquid drinks. Food is the main source of energy and of nutrition for animals." In contrast to food, dietary supplements are not the main source of energy and nutrition for animals. 
In response, the examiner does not agree with said exhibits as setting forth reasonable definition, therefore although Applicant’s time is appreciated, it did not change the examiners position.
not food as they are not main source of energy. See Exhibits A, B and the present specification. 
In response, Applicant’s continued arguments toward supplements not being food are not persuasive because supplements are edible, provide nutrition and therefore are food.  Further the mater of intended use is a matter of obvious.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793